Johnson-Hendy v Mosu (2022 NY Slip Op 00408)





Johnson-Hendy v Mosu


2022 NY Slip Op 00408


Decided on January 26, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
FRANCESCA E. CONNOLLY
SYLVIA O. HINDS-RADIX
ROBERT J. MILLER, JJ.


2017-09311 
2018-01858
 (Index No. 701900/15)

[*1]Cassandra Johnson-Hendy, respondent,
vNicolae Mosu, etc., et al., defendants, Hemangi Shukla, etc., et al., appellants.


Amabile & Erman, P.C., Staten Island, NY (Irene P. Ziegler and Marc Falcone of counsel), for appellant Hemangi Shukla.
Aaronson Rappaport Feinstein & Deutsch, LLP, New York, NY (Elliott J. Zucker of counsel), for appellant Steven Inglis.
The Fitzgerald Law Firm, P.C., Yonkers, NY (John M. Daly, Kathleen Waybourn, and Mitchell Gittin of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for medical malpractice, the defendants Hemangi Shukla and Steven Inglis separately appeal from (1) an order of the Supreme Court, Queens County (Peter J. O'Donoghue, J.), entered August 15, 2017, and (2) an order of the same court entered December 21, 2017. The order entered August 15, 2017, insofar as appealed from, denied those defendants' separate motions for summary judgment dismissing the complaint insofar as asserted against each of them. The order entered December 21, 2017, insofar as appealed from, upon reargument, adhered to the determination in the order entered August 15, 2017.
ORDERED that the appeals are dismissed, without costs or disbursements.
The appeals from both orders must be dismissed because the right of direct appeal therefrom terminated with the entry of a judgment in the action on August 3, 2018 (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeals from these orders have been considered on the related appeal from the judgment (see Johnson-Hendy v Mosu, ___ AD3d ___ [Appellate Division Docket No. 2018-11051; decided herewith]).
BARROS, J.P., CONNOLLY, HINDS-RADIX and MILLER, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court